 380DECISIONSOF NATIONALLABOR RELATIONS BOARDR & E Transportation Corporation and Russell A. Gir-ard. Case 28-CA-2029February 4, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDBRowNOn October 8, 1970, Trial Examiner George Chris-tensen issued his Decision in the above-entitled pro-ceeding, finding that Respondent had not engaged inthe alleged unfair labor practices and recommendingthat the complaint be dismissed in its entirety, as setforth in the attached Trial Examiner's Decision.Thereafter, the Charging Party filed exceptions to theTrial Examiner's Decision with supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner and hereby orders thatthe complaint herein be, and it hereby is, dismissed inits entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Trial Examiner: The complaint inthis case issued on March 16, 1970,' alleging that R & Eviolated Section 8(a)(1) and (3) of the National Labor Rela-tionsAct, as amended (Act), by threatening Girard withdischarge if R & E's drivers secured union representationand by discharging Girard subsequently because of his ef-forts to persuade R & E drivers to secure union representa-tion.Receipt of the charges, jurisdiction, that Edward W. Bellwas the managerof R & E and its supervisor within themeaning ofSection 2(11) of the Act at all pertinent times,1The original charge was dated January 19, 1970, an amended charge wasfiled on March 18, 1970 (2 days after the complaint issued) The complaintwas amended at the hearing to include an allegation of proper service of theamended charge on the Company on the date it issued.and that R & E discharged Girard on August 12,1969,2 andhas refused to reinstate-him at all times subsequent,are notdis uted.The issues joined are:1.WhetherBell was an agent of R & E acting on its behalfwith regard to various actions attributed to him;2.Whether Charles A. Sanford was R & E's supervisorand agent at the time he allegedly threatened Girard withdischarge if R & E's drivers supported a union;3.Whether Sanford made the alleged threat just de-scribed;4.Whether R & E discharged Girard forseeking to per-suade its drivers tosecure union representation.A hearing was held at Tucson, Arizona, on May 12 and13, 1970, at which all parties appeared by counseland wereafforded full opportunityto present evidence,examine andcross-examine witnesses,argue3and file briefs.Briefs havebeen submitted by all parties.Basedupon his review of theentire record, observationof the witnesses,perusual of thebriefs and research, the Trial Examinerenters the following:FINDINGS OF FACTIJURISDICTIONThe jurisdictional facts and the qualificationof R & E asan employer engaged incommerce in a business affectincommercewithin themeaning of Section 2(2), (6), and (7of the Actis concededand the TrialExaminer so finds.IITHE UNFAIR LABOR PRACTICESA.BackgroundR & E shares a yard,garage, and trailer-office in Tucsonwith Tucson Transit Corp. (TTC). Both corporations arewholly owned subsidiaries of American Transit Corp. ofMiami, Florida (ATC). R & E commenced its operations inJune. Prior to thattime(in April)TTC's driversdecertifiedthe Amalgamated Transit Union (ATU) as their collective-bargaining representative, inasmuch as by that time most ofthe drivers employed by TTC were strikerreplacementshired subsequent to a strike called by the ATU in April1968.While the TTC drivers sought advice from the Team-sters Union in securing the AT Os decertification, they didnot seek or secure Teamsters representation subsequent tothe decertification.Girard and the other drivers who formed the originaldriver complement at R & E in June were transferred overfrom TTC. They all had been hired by TTC subsequent tothe April1968 strike as striker replacements.R & E's sole customer at all times pertinent here was theGulf American Corp. (GAC). GAC contracted with R & Eto transport prospective purchasers of GAC property in theTucson area between the airport, their hotels, restaurants,development sites, and on tours to points of general interestin the area. GAC tour guides and tour supervisors rode the2Hereafter all date references excluding the year refer to 1969.3The Company atthe outset of the hearing moved for summary dismissalon the grounda prior rulingby the ArizonaEmployment Security Commis-sion denying Girard unemploymentcompensation based upon findings hewas discharged for cause constitutesresjudicataas to the reason for Girard'sdischarge in a previous forum of his choosing. The Trial Examiner reservedruling thereon The motion is denied inasmuch as Guard's alleged unionactivities were neither raised nor litigated in that proceeding. The Companyalso movedto dismiss at the close of the General Counsel's presentation ofevidence and immediately prior to the close of theheanng.The Trial Exam-iner reserved ruling thereon That motion is disposed of by thedecision inthis case188 NLRB No. 62 R & E TRANSPORTATION CORP.buses with R & E's drivers and the sales prospects, extollingthe beautiesof the area and particularly the GAC develop-ments.They also directed the drivers as to the routes to betaken, stops, etc.Initially (operationscommenced in June) the tour guidessplit any tips receivedfrom the salesprospects with thedrivers and,when meal stopswere made, the drivers atewith the sales prospects and tour guides at GAC's expense.By July, R & E employed six drivers in its operations-Warren Curtis, Joe Dorsey, Keith Melvin, GaryBarnett,MarvinBrowning,and Girard. At times pertinent to thisproceeding,Mrs. Anderson was GAC's flight director;Rudy Robbins and Leo Medigovich were tour guide super-visors for GAC.B.The Supervisory and AgencyStatus of Bell and SanfordBell acts asthe manager of both R & E and TTC and ispaid a single salary by ATC, the parent corporation. Hedirects the work forces of both R & E and TTC, keeps thebooks for both corporations, hires and fires the drivers ofboth corporations, and administers a common labor policy.As earlier noted, he conducts his business from a singleoffice and reporting room in a trailer to which the driversof both R & E and TTC report. The dispatchers are alsohoused in the trailer. Sanford, while on the payroll of TTCand classified as its superintendent, nevertheless acted as adispatcher for R & E, taking telephone requests from GACfor drivers and buses and dispatching R & E drivers andbuses to cover the requested services. The R & E driversaccepted and complied with such orders from Sanford.Wile R & E denied that Bell was an agent for R & E andfurther denied that Sanford either was a supervisor or agentfor R & E, it did not pursue these contentions in its beefs.On the basis of the facts recited above, the Trial Examinerfinds and concludes that both Bell and Sanford were super-visors and agents of R & E acting on its behalf at all timespertinent to this proceeding.C.The Alleged Sanford ThreatGirard testified that on eitherJuly 27 or 28,Sanfordaddressed him at the R & E trailer(without anyone elsepresent)and, without any preliminaries,told him that if R& E's drivers got a union in and went on strike, the samething would happen that had happenedwhen the TTC driv-ers struck TTC in 1968,i.e., "we'l?drive ourselves,the super-visors in Tucson,and we'll keep those buses rolling, and youguys will lose your lobs just like the other fellows did.'Sanford flatly denied the statement.He testified that hedid notdrive any TTCbuses while the TTC drivers were onstrike,that any talk of union organization among the TTCdrivers ceased after the April decertificationof the ATU,and that he never heard any discussion of union organiza-tion among R & E drivers at any time.Sanford impressed the Trial Examiner as a direct andforthright witness;his testimony that he,though a TTCsupervisor, did notdrive any TTC bus during the ATUstrike is unrefuted;thismakes it highly unlikely that San-ford would state that the supervisors, including Sanford,would man R & E buses if the R & E drivers joined a unionand engaged in a strike.Girard's credibilityis further under-mined by Curtis'testimony that the visit of Dorsey andBarnett to the Teamsters occurred in the course of securinginformation on means fordecertifyingthe ATU inA ril orMay,and related to the periodthey (the R &E drivers) wereemployeesof TTC,not R&E (Girard testified theR & E381driversdispatched Dorsey and Barnett to the Teamsters topick upauthorization cardswithin the 2weeks preceding hisAugust 11discharge).On the basis of the foregoing,the Trial Examiner discred-itsGirard's testimony to an alleged threat by Sanford onJuly 27 or 28as related heretofore and credits Sanford'sdenial that he made the statements alleged to have beenmade by him that date.The Trial Examiner therefore shall recommend dismissalof the 8(a)(l) allegations of the complaint.D.The Motivationfor Girard's DischargeGirard worked for R & E for a period of approximately2 months,from early June when R & E commenced opera-tions to August 11, when he was discharged.He expresseddissatisfaction with his job during that period both to hisfellow employees and to management.Over the entire period of his R & E employment,Girardconstantly complained to the other drivers during the peri-ods they spent together awaiting the return of GAC's salesprospects at the various points they left the buses to viewGAC's properties,historical or scenic sites,etc.His com-plaints generally centered on the irregularity of their hours,the constant schedule changes,often on short notice, longhours,poor payy,the conduct of the tour guides,the poorfood providedbtyGAC,etc.He often commented that theR & E drivers `ought to get a union."4Sd%etime in July,when Bell telephoned Girard to notifyhim of a schedule change, Girard stated an intention to callRudyRobbins,GAC's tourguide supervisor,and tell himoff about the schedule changes. Bell replied this was a sureway to lose his employment with R & E.Girard also manifested his displeasure to GAC's repre-sentatives.During the month of July, beforeGAC tourguides,sales prospects,and other R & E drivers,Girard spatout food provided at GAC's expense and on several occa-sions referred to the meals as "garbage," "tainted" and"unfit to eat";Girard also took at least one tour guide totask before sales prospects over opening the bus door toallow prospects to board his bus, and complained to Mrs.Anderson,GAC's flightdirector,over alleged failure of thetour guides to fairly split tips received from prospects open-inggbus doors.A result of this complaint was a change ofpolicy torequire splits only when tips were received on thebus, with no split of tips received off the bus.Robbins expressed concern over Girard's attitude and thebad impression this createdon GAC's sales prospects todrivers Dorsey and Melvin sometime in July. Robbins alsoadvised Bell that if the food complaints did not cease, thedrivers would lose their free-food privilege.This warningwas passed on to the R & E drivers by Bell.Robbins alsoasked Bell to straighten Girard out,that he was creating badfeeling between the tour guides and the drivers,and had abad attitude toward his job.About August 5, four of the six R & E drivers-Barnett,Curtis,Dorsey,and Browning-approached Bell and com-pplained that Girard was disrupting their good relations withAC,jeopardizing several privileges they had enjoyed, andthat they were weary of his constant griping and did notwant to work with him.5Bell was noncommittal.4 Barnettand Dorsey's mutually corroborativetestimony to the generalnatureof Girard's references to "getting a union"to resolve his gripes iscredited and appearsreasonable in view of the fact all of R & E's drivers usedthe Teamsters only to securedecertificationof their previous representativeat TTC andwerestrikebreakersat the timeS Barnettand Dorsey's mutually corroborativetestimony that no mention(Continued) 382DECISIONSOF NATIONALLABOR RELATIONS BOARDOn August 8, GAC tour supervisor, Leo Medigovich,advised drivers Girard, Melvin, and Curtis they would notbe fed with the sales prospects and tour guides at GAC'sexpense at the Statler-Hilton lunch stop.At Girard's suggestion, the three then went out to a busand drove some distance away for their lunch, knowing fullwell that they could not return by the scheduled departuretime. The tour guides and sales prospects thus finishedlunch about 15 minutes before the drivers' return and weremilling about the front of the hotel awaiting transportation.Medigovich telephoned R & E's dispatcher and complainedover the wait.Sometime previous GAC had changed part of the routefor a stretch between Route 19 and Nogales Highway. Thebuses formerly had taken the Valencia cutoff between thetwo. It was decided that Pima Mine Road was a better routethan Valencia, inasmuch as the former was scenic and lushand would help the guides in picturing the area favorably,while the latter was dry and barren. Girard did not like totake the former route because of a narrow, one-way bridgewhich he thought was unsafe. However, mine trucks andother buses regularly had utilized the bridge, including oth-er R & E buses. Girard was driving the lead bus with Medi-govich aboard on August 8. When Medigovich noted thatGirard intended to take the Valencia cutoff, he sent a tourguide forward to tell Girard to continue on to the PimaMine Road. Girard shrugged and continued onto the Valen-cia cutoff and continued on it to Nogales Highway.The following day (Saturday, August 9) dispatcher Parkeradvised Girard, Curtis, and Melvin of Medigovich's com-plaint. They stated that the customers were half throughlunch when they were told they would not be fed by GACand the coffee shop at the hotel was too expensive for them.The next day (Sunday, August 10) Robbins telephonedParker and demanded Girard's discharge. He stated thatGirard was causing too much disharmony and referred tothe August 8 incident where the guides and sales prospectshad to wait beyond the scheduled departure time becauseGirard drove elsewhere for lunch, Girard's public chastise-ment of a tour guide for opening a bus door to allow salesprospects to board and Girard's failure to take the PimaMine Road as directed.Bell was out of town on August 10 but was informed ofwas made in the conversationof any effort by Girard to secureunion repre-sentation as a basisfor their hostilitytowardshim is credited;it is clear theirhostilitywas generatedprimarily bythe fearGirard's actions might causecancellationof the GAC contract and consequent loss of their jobs, plusresentmentover restriction of theirfree meal privilegesand reduction in theirpotentialtip incomedue to Girard's conductRobbins' call the next day. On completion of his scheduledwork that day (Monday, August 11) Bell told Girard he wasdischarged. Bell informed Girard that he was jeopardizingthe R & E-GAC contract by his conduct, referring to thePima Mine Road incident and the animosity both the GACtour guides and the other R & E drivers had towards Girard.Girard asked him if the discharge was due to his previouswage garnishments. Bell replied that it was not. Girardasked if he could go back to work for TTC 6 and Bell repliedthat he could not in view of the bad feelings of the driversagainst him (the TTC and R & E drivers were in frequent,close contact).On the basis of the foregoing, the Trial Examiner findsand concludes that the motivating factor for Girard's Au-gust 11 discharge was his troublemaking proclivities, whichnot only generated hostility among CAC's tour guides,thereby threatening continuance and/or renewal of R & E'scontract to transport its sales prospects, but also created amorale problem among R & E's drivers.The Trial Examiner therefore also shall recommend dis-missal of the 8(a)(3) allegations of the complaint (as well asthe 8(a)(1) allegations associated therewith).CONCLUSIONS OF LAW1.R & E is an employer engaged in commerce in a bus-iness affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.2.R & E did not on or about July 19 by itsagentSanfordthreaten Girard and his fellow drivers with discharge forsupporting a union.3.R & E did not discharge Girard on August 11 becausehe engaged in protected, concerted activities.4.Respondent has not violated the Act as alleged in thecomplaint.RECOMMENDED ORDEROn the basis of the foregoing findings and conclusions,and upon the entire record in the case, the Trial Examinerrecommends that the entire complaint be dismissed.6 Thiswas Girard's onlyrequest for return toTTC employ;about a monthafter going to work for R&E, Girard asked Bellonly ifitwould be possibleto returnto TTC employmentand was informed it was possible,providedGirard stayed onthe job at R & E until a suitable replacement was secured.